DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed on 07/21/22 through AFCP 2.0 program is entered and fully considered.
Allowable Subject Matter
Claims 51-75 (renumbered 1-25) are allowed.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s remarks submitted on 07/21/2022, along with the claim amendments have been fully considered and overcome the prior art of record.  In particular, Applicant’s arguments with respect to the independent claims, as presented on page 9 of the Remarks filed on 07/21/22, indicating that the primary reference, Handte et al,’s Table 6 teaches away from applying any differential MCS when the number of spatial streams are less than 4 and has been found to be persuasive as the amended independent claims require only 2 spatial streams and hence the examiner has withdrawn Handte et al as a prior art.                                                                                                                                                                                       	The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HABTE MERED/           Primary Examiner, Art Unit 2474